Citation Nr: 0825533	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  98-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left knee with arthritic 
changes (left knee disability), from November 12, 1996, to 
September 10, 1997.

2.  Entitlement to an initial evaluation in excess of 20 
percent for left knee disability from September 11, 1997 to 
December 18, 2003, from February 19, 2004 to December 15, 
2005, and from March 1, 2006 to November 12, 2007.


REPRESENTATION

Appellant represented by:	Robert L. Depper, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from April 1964 to 
August 1967; he also had service in the United States Air 
Force Reserves through 1996.

This case was remanded by the Board of Veterans' Appeals 
(Board) in February 2007 to the Department of Veterans 
Affairs (VA) Regional Office in New Orleans, Louisiana (RO) 
for additional development.  A March 2008 rating decision 
granted a temporary total disability rating for the veteran's 
service-connected left knee disabilities, renamed as status 
post total knee arthroplasty for end-stage arthrosis 
(formerly rated as chondromalacia of the left knee with 
arthritic changes and status post meniscectomy of the left 
knee) from November 13, 2007, the date of surgery, until 
December 31, 2008, with a future evaluation to be held in 
December 2008.


FINDINGS OF FACT

1.  Range of motion of the left knee was from 0 to 110 
degrees on VA examination in January 1997.

2.  Range of motion of the veteran's left knee was from 0 to 
96 degrees when examined from September 1997 to April 2007, 
except on one examination in April 2004, when range of motion 
of the left knee was 0 to 70 degrees.

3.  The evidence indicates that the veteran's service-
connected arthritis of the left knee caused severe knee 
impairment beginning October 8, 2007.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected left knee 
disability from November 12, 1996, to September 10, 1997 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5257, 
5260, 5261 (1997).

2.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected left knee 
disability from September 11, 1997 to December 18, 2003, from 
February 19, 2004 to December 15, 2005, and from March 1, 
2006 to October 7, 2007 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5257, 5260, 5261 (2007).

3.  The criteria for the assignment of an initial evaluation 
of 30 percent, but no higher, for the service-connected left 
knee disability from October 8, 2007 to November 12, 2007 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code  5257 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In April 2004, July 2004, and July 2006, the RO sent the 
veteran a letter, with a copy to his representative at the 
time, in which he was informed of the requirements needed to 
establish an increased rating.  
In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

The Board notes that the veteran was informed in March 2006 
that an appropriate effective date would be assigned if 
either of his claims was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also told in the March 2006 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the March 2006 letter did not specifically talk 
about providing evidence on the impact that the veteran's 
service-connected disabilities has on his daily life, this is 
not prejudicial because a reasonable person could be expected 
to understand from the notices that the impact of the 
disability on his daily life is relevant to substantiating 
the claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There is evidence on file of 
relevant VA examinations, including in April 2007.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Schedular Criteria

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2007) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.



Analysis

A review of the claims files reveals that the veteran was 
service connected for chondromalacia of the left knee with 
arthritic changes by rating decision in August 1997 and 
assigned an initial 10 percent evaluation effective November 
12, 1996.  The veteran timely appealed.  An August 2002 
rating decision granted a 20 percent rating for 
chondromalacia of the left knee with arthritic changes 
effective September 11, 1997.  An April 2003 rating decision 
assigned a separate 10 percent rating for service-connected 
left knee arthritis, effective September 11, 1997.  A May 
2004 rating decision assigned a temporary total disability 
rating from December 19, 2003 through February 18, 2004, with 
a 20 percent rating effective February 19, 2004.

By rating decision in June 2006, the veteran was given a 
temporary total disability rating from December 16, 2005 
through February 28, 2006, with a 20 percent rating effective 
March 1, 2006, for arthritis and chondromalacia of the left 
knee, status post arthroscopy times two; this rating decision 
also shows that he was assigned a 10 percent rating for 
status post meniscectomy of the left knee beginning September 
11, 1997.

A March 2008 rating decision granted a temporary total 
disability rating for the veteran's service-connected left 
knee beginning on the date of surgery on November 13, 2007.

The primary medical evidence of the severity of the veteran's 
service-connected left knee between November 1996 and 
September 1997 is the VA examination in January 1997.  
According to this examination, the veteran complained of knee 
pain and popping.  He had difficulty with prolonged sitting, 
standing, kneeling, and squatting.  There was no locking or 
giving way.  Range of motion of the left knee was from 0 to 
110 degrees; the diagnosis was chondromalacia of the left 
knee.

According to an August 1997 statement from E.O.C., M.D., the 
veteran should not perform any strenuous activities that 
would cause stress to the knee.  The impression noted on 
treatment records from the Orthopedic Clinic of Monroe was 
synovitis, early arthritis, probably torn medial meniscus.

Because there is no evidence between November 12, 1996 and 
September 10, 1997 of more than slight subluxation or lateral 
instability, and because range of motion on examination 
during that period was from 0 to 110 degrees, which does not 
meet the requirements for a compensable rating under either 
Diagnostic Code 5260 or 5261, an initial evaluation in excess 
of 10 percent is not warranted for service-connected left 
knee disability between November 12, 1996 and September 10, 
1997 under Diagnostic Codes 5257, 5260, or 5261.

With respect to whether an initial evaluation in excess of 20 
percent is warranted for service-connected left knee 
disability from September 11, 1997 to December 18, 2003, from 
February 19, 2004 to December 15, 2005, and from March 1, 
2006 to November 12, 2007, the Board notes that range of 
motion of the veteran's left knee was from 0 to at least 96 
degrees when examined from September 1997 to November 2007, 
except for a finding of 70 degrees on examination in April 
2004.

When examined in November 1997, it was noted that range of 
motion of the left knee was from 0 to 125 degrees and that 
flare-ups did not produce enough disability to handicap the 
veteran in his ordinary activities.  

On VA examination in March 2002, the veteran denied 
dislocation or recurrent subluxation of the left knee; range 
of motion was from 0 to 105 degrees with pain at 
approximately 95 degrees.  The knees were stable to varus and 
valgus maneuvers.  It was noted that there were additional 
limits on functional ability during flare-ups.

Residual pain, weakness, and stiffness of the left knee were 
noted on VA examination in June 2003; X-rays showed mild 
degenerative arthritis.

On VA evaluation in April 2004, the veteran's complaints 
included pain, weakness, instability, and giving way.  
Examination revealed swelling and quadriceps atrophy; motor 
strength was 4/5; and range of motion was from 0 to 70 
degrees, and to 50 degrees with repetitive motion.
Also on file is an April 2006 statement on the veteran's left 
knee pain from his wife.

According to a July 2006 statement from Dr. C., the veteran 
had severe degenerative osteoarthritis with spur formation 
and was permanently disabled.

On VA evaluation of the left knee in November 2006, there was 
no swelling or deformity.  There was full range of motion 
with tenderness.  The assessment was degenerative joint 
disease with meniscal degeneration.

It was reported on VA examination in April 2007 that there 
was no instability, dislocation, or subluxation.  The veteran 
did complain of stiffness, pain, weakness, and flare-ups.  
Range of motion was from 0 to 110 degrees with pain.  There 
was no additional loss of motion on repetitive use; but there 
was an increase in pain, weakness, fatigue, and lack of 
endurance after three repetitive motions.  Chondromalacia and 
arthritis were diagnosed.  His left knee disability prevented 
exercise and sports, had a moderate effect on chores and 
shopping, and had a mild or no effect on activities such as 
eating, bathing, dressing, and going to the bathroom.

It was noted by O.G.A., M.D., on October 8, 2007, that the 
veteran had severe degenerative joint disease and was totally 
disabled.  According to an October 11, 2007 statement from 
Dr. C., the veteran had severe degenerative arthritis of the 
left knee and was causing increased arthritic pain and 
difficulty walking.

He underwent left knee surgery for his service-connected 
disability on November 13, 2007.

Based on the above evidence, the Board finds that a rating of 
30 percent is warranted beginning October 8, 2007, the date 
of the statement from Dr. A. as to the severity of the 
veteran's degenerative arthritis, because the veteran's 
condition is best considered analogous to severe impairment 
of the knee under Diagnostic Code 5257.  A 30 percent rating 
is the maximum schedular rating provided under either 
Diagnostic Code 5257 or 5260.  A rating in excess of 30 
percent is not warranted under Diagnostic Code 5261 because 
there is no medical evidence of a loss of extension of the 
left leg.  

A rating in excess of 20 percent is not warranted under 
Diagnostic Code 5257 for the service-connected left knee 
disability prior to October 8, 2007 because the medical 
evidence does not show more than moderate recurrent 
subluxation or lateral instability.  In fact, the veteran 
only complained of recurrent subluxation or lateral 
instability on two examinations, in June 2003 and April 2004, 
and there was no finding of subluxation or instability 
reported.  

An evaluation in excess of 20 percent is also not warranted 
for left knee disability prior to October 8, 2007 under 
either Diagnostic Code 5260 or 5261 because the evidence does 
not show limitation of left leg flexion to anywhere near 15 
degrees and does not show any significant loss of left leg 
extension.  

Because there is no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, a higher evaluation is not warranted for 
the left knee disability during the entire appeal period 
under another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2007).  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this 
case, however, the Board notes that the veteran was assigned 
separate ratings for arthritis and instability of the left 
knee.  

The Board also finds that, because there is no evidence prior 
to surgery in November 2007 of limitation of extension of the 
left leg, a higher rating is not warranted for the service-
connected left knee disability based on the language of 
VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves 
rating compensable limitation of flexion and extension of the 
leg as separate disabilities under Diagnostic Codes 5260 and 
5261.  

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Because the veteran has been receiving a compensable 
evaluation for loss of motion of the left knee despite the 
fact that the range of motion findings on file would not 
warrant a compensable rating, being to at least 70 degrees, 
the Board would note that functional impairment due to pain 
has already been taken into consideration in rating the 
veteran's service-connected left knee disability. 

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the veteran was assigned the maximum 
schedular rating of 30 percent for his left knee disability 
under Diagnostic Code 5257 from October 8, 2007 until he was 
assigned a 100 percent rating based on surgery on November 
13, 2007.    

Although it was noted by Dr. C in July 2006 that the veteran 
was permanently disabled, the medical evidence on subsequent 
VA examinations in November 2006 and April 2007 reveal range 
of motion of the left knee from 0 to 110 degrees without 
swelling, deformity, instability, dislocation, or 
subluxation.  These VA findings do not indicate that the left 
knee caused "marked" interference with employment prior to 
November 2007.  Moreover, Dr. C did not provide any 
supporting medical findings to support his conclusion.
Because the veteran was only hospitalized one time between 
January 2004 and November 2007, the Board also finds an 
absence of evidence of frequent periods of hospitalization.  
Accordingly, the RO's decision not to submit this case for 
extraschedular consideration was correct.  

In reaching the above decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 10 percent for service-connected left 
knee disability from November 12, 1996 through September 10, 
1997 and for an initial evaluation in excess of 20 percent 
for left knee disability from September 11, 1997 to December 
18, 2003, from February 19, 2004 to December 15, 2005, and 
from March 1, 2006 to October 7, 2007, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected left knee disability from November 12, 
1996, to September 10, 1997 is denied.  

An initial evaluation in excess of 20 percent for left knee 
disability from September 11, 1997 to December 18, 2003, from 
February 19, 2004 to December 15, 2005, and from March 1, 
2006 to October 7, 2007 is denied.

An initial evaluation of 30 percent for left knee disability 
from October 8, 2007 to November 12, 2007 is granted, subject 
to the regulations controlling the payment of VA monetary 
benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


